Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “of which a greater part extends in parallel with the longitudinal direction of the lateral groove.” It is unclear what Applicant is referring to when reciting greater part. Is the greater part referring to a length or depth? Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Takahashi (US 20050072505 A1).
Regarding claims 1-2, Washizuka depicts a tire comprising a tread portion provided with zigzag circumferential grooves (11, 12) each extending in the tire circumferential direction in a zigzag manner so as to have zigzag vertices, and lateral grooves (30) connecting the zigzag vertices of the zigzag circumferential grooves adjacent to each other in the tire axial direction so that a land portion between the zigzag circumferential grooves adjacent to each other in the tire axial direction is divided into a plurality of hexagonal blocks, wherein corners of the hexagonal bocks adjacent to each other through the lateral grooves are partially chamfered to have chamfered parts [0105, 0132], wherein the corner of each said hexagonal block is formed between a ground contacting top surface of the hexagonal block and a side wall surface of the hexagonal block facing the lateral groove, and with respect to each of the lateral grooves, the chamfered parts of the corner of the hexagonal bock abutting on the lateral groove on one side in the tire circumferential direction is located in a different position in the longitudinal direction of the lateral groove than the chamfered part of the corner of the hexagonal block abutting on the lateral groove on the other side in the tire circumferential direction (in figures 2 and 3,m the blocks have chamfered portions in the top left corner). 
Washizuka does not disclose chamfers portions that fall within 40-60% of the adjacent lateral groove; however, Takahashi depicts a chamfered portion (24) in figures 1 and 5 and states the dimension c is 0.15-.75 times the dimension a [0203] in order to sufficiently reduce the noise level [0201-0202]. Since a is the dimension of the block and c is the dimension of the non chamfered potion, the chamfered portion is e-c (1a – (.15-.75)a = .25-85a. Therefore, 
As for the newly amended claim limitations, Takahashi also depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove (see figures 8 and 9 of Takhashi depicting chamfered portion 66; figure 1 (24) ). Takhashi’ s figure 2 depicts lateral grooves that are straight groove inclined with respect to the tire axial direction. 

    PNG
    media_image1.png
    458
    470
    media_image1.png
    Greyscale

Regarding claim 2, figure 2 and 3 depicts the zigzag circumferential grooves include two shoulder circumferential grooves and two crown circumferential grooves disposed therebetween and the two shoulder circumferential grooves have a wider groove width than groove width of the crown circumferential grooves. 
Regarding claim 14, figure 2 depicts the hexagonal blocks are each provided with a sipe extending across the hexagonal block in the tire axial direction. 
Regarding claim 15, figure 2 depicts each of the hexagonal blocks is wider in a central portion in the tire circumferential direction than both sides of the central portion in the tire circumferential direction.
Regarding claim 16, Washizuka discloses the ratio of Bc/Ac and Bm/Am is 0.75-.85 [0106] where BC/Bm is a length in the tire axial direction between the most tire equator side apex portion of the first groove edge on one side and Ac/Am is the tire axial direction between the most groove edge side apex portion of the first groove edge on one side of the tire equator. The maximum axial width of each of the hexagonal blocks measured axially between mostly axially protruding position of both side faces of the hexagonal block and the axial width of the hexagonal block at each of the ends in the tire circumferential direction is the inverse of Bc/Ac which is 1.18- 1.33. Applicant’s range of the maximum axial width of each of the hexagonal blocks measured axially between mostly axially protruding position of both side faces of the hexagonal block is 1.2-1.5 times an axial width of the hexagonal bock at each of the ends in the tire circumferential direction overlaps with Washizuka’s range of 1.18-1.33. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to . 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A) and further in view of Nishitani (US 2008/0230164 A1). 
Regarding claims 1-2
Washizuka is silent to the length of the chamfered part. Kiwaki, similarly directed towards tire treads, teaches corner chamfers in figures 3-5, which satisfies applicant’s claim that the chamfer portions are 40-60% of the length of the lateral groove. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the chamfer portions that falls within Applicant’s claimed range in order to suppress uneven wear of a circumferential land portion while suppressing biting of pebbles [007-008]. 
As for the newly amended claim limitations, Kiwaki also depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove (see figures 2-3 ). Kiwaki’s figure 2 depicts lateral grooves that are straight groove inclined with respect to the tire axial direction. 
Additionally, analogous chamfered art, Nishitani, further depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove in figures 2-3 for the benefit of suppressing groove wander [0008]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove into the tire taught by Washizuka for the benefit of suppressing groove wander. 


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A) and Nishitani (US 2008/0230164 A1) as applied to the claims above, and further in view of Nakamizo et al (US 2011/0232815 A1).  
Regarding claims 3 and 18, although Washizuka is silent to the groove width of the crown circumferential groove, one ordinary skill in the art would look to conventional art to determine the standard narrow zigzag groove used in hexagonal blocks. Analogous art, Nakamizo et al, discloses the distance d2, which corresponds to the crown main groove, is in a range of 1.0-5.0 mm. Therefore, Applicant’s range of 1-3mm overlaps with Nakamizo. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have limited the range of the crown main groove from 1.0-3.0 mm since “in the case where the distanced between the block land portions in the tire width direction exceeds 5.0mm, the distanced between the block land portions adjacent in the tire width direction is undesirably long. Therefore, the deformation force resulting from collapsing and deforming cannot be transferred to block land portions adjacent in the tire width direction. This causes the block land portion to excessively collapse and deform in the tire circumferential direction, possibly causing the wear resulting from the sliding of the block land portion. On the other hand, the distanced between the block land portions adjacent in the tire width direction is less than 1.0 mm, the distanced between the block land portions adjacent in the tire width direction .

Claims 7-8, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A), and Nishitani (US 2008/0230164 A1), as applied to the claims above, and further in view of Fukunaga (US 2007/0006955 A1). 
Regarding claims 7-8 and 12-13 and 19, Washizuka and Kiwaki are silent to the angle and depth of the chamfered portion. Analogous chamfered art, Fukunaga, discloses chamfered portions in the block region, similar to Kiwaki’s chamfered portions.  Fukunaga states the chamfered region is in a region of 15-80° [0008] which overlaps with Applicant’s claimed range of 10-30°. Fukunaga states “if θ2 is less than 15 degrees, the land portion volume of the outer 
Furthermore in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fukunaga into the tire taught by Washizuka and Kiwaki in order to balance steering stability and uneven wear. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A) and Nishitani (US 2008/0230164 A1), as applied to the claims above, and further in view of Tanaka (US 2017/0008349 A1).   
Washizuka’s figure 2 depicts the lateral groove include central lateral grooves each extending across the tire equator, and middle lateral grooves disposed on each side in the tire axial direction of the central lateral grooves. However, Washizuka is silent to the angle of the lateral grooves. Nonetheless, analogous art, Tanaka, discloses each lateral groove inclines at .  

Claims 20-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A), and Nishitani (US 2008/0230164 A1), and Fukunaga (US 2007/0006955 A1) as applied to the claims above, and further in view of Tanaka (US 2017/0008349 A1).
Regarding claims 20-21, Washizuka is silent to the zigzag sipes. Nonetheless, Tanaka depicts zigzag sipes provided in hexagonal blocks depicted in figure 6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipe taught by Washizuka to include a zigzag sipe in order to improve rigidity and wet performance [0066]. 
Regarding claims 23-24, Washizuka describes center lateral grooves (11h) and middle lateral grooves (12h) in figure 6 [0134,0143] but is silent to the angles of the lateral grooves. Nonetheless one would look to conventional art to determine the standard angles used in lateral grooves. Tanaka discloses the angles of the lateral grooves are 5-20° with respect to the axial direction [0050], which overlaps with applicant’s range of 4-18°. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one .


Claim 9, 13, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka et al (US 2016/0159158) in view of Kiwaki (JP2013035345 A) and Nishitani (US 2008/0230164 A1), as applied to claims above, and further in view of Nakamizo et al (US 2011/0232815 A1).  
Regarding claims 9 and 13
Furthermore in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fukunagawa into the tire taught by Washizuka and Kiwaki in order to balance steering stability and uneven wear. 
Regarding claim 22, Washizuka is silent to the zigzag sipes. Nonetheless, Tanaka depicts zigzag sipes provided in hexagonal blocks depicted in figure 6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipe taught by Washizuka to include a zigzag sipe in order to improve rigidity and wet performance [0066]. 
Regarding claim 25, Washizuka describes center lateral grooves (11h) and middle lateral grooves (12h) in figure 6 [0134,0143] but is silent to the angles of the lateral grooves. Nonetheless one would look to conventional art to determine the standard angles used in lateral grooves. Tanaka discloses the angles of the lateral grooves are 5-20° with respect to the axial direction [0050], which overlaps with applicant’s range of 4-18°. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of 4-18° since the specified angles improve drainage property by guiding .
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant argues the newly amended claims overcome the current prior art rejections. Examiner disagrees. 
Takahashi depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove (see figures 8 and 9 of Takhashi depicting chamfered portion 66; figure 1 (24) ). Takhashi’ s figure 2 depicts lateral grooves that are straight groove inclined with respect to the tire axial direction. 
Additionally, Kiwaki also depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove (see figures 2-3 ). Kiwaki’s figure 2 depicts lateral grooves that are straight groove inclined with respect to the tire axial direction. 
Furthermore, newly cited art, Nishitani, also depicts each chamfered part has an edge, at which the chamfered part intersects with the ground contacting top surface of the hexagonal block, and of which a greater part extends in parallel with the longitudinal direction of the lateral groove in figures 2-3 for the benefit of suppressing groove wander
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743